 
 
EXHIBIT 10.9
WIRELESS RONIN TECHNOLOGIES, INC.
NON-EMPLOYEE DIRECTOR STOCK OPTION AGREEMENT
PURSUANT TO
 2006 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN
 
 




Number of shares subject to option:
____________                                                                                                                     Option
No: ____
 
Date of grant: ______________, ____
 
 
THIS OPTION AGREEMENT, is entered into by and between Wireless Ronin
Technologies, Inc., a Minnesota corporation (the "Company"), and ____________,
an individual eligible to receive options under the Plan ("Optionee").  Unless
otherwise defined herein, capitalized terms shall have the meaning set forth in
the Company's 2006 Non-Employee Director Stock Option Plan, as amended.
    1.           Non-Qualified Stock Option.  The Option evidenced by this
Agreement is not intended to, and did not at the date of grant, qualify as an
"incentive stock option" within the meaning of Section 422 of the United States
Internal Revenue Code of 1986, as amended.
 
    2.           Grant of Option.  Pursuant to the provisions of the Plan, the
Company grants to the Optionee, subject to the terms and conditions of the Plan
and this Agreement, the right and option to purchase from the Company all or a
part of an aggregate of _________ (________ ________) shares of Common Stock
(the "Shares") at the purchase price of $_____ per share (the "Option").
    
     3.           Terms and Conditions.  It is understood and agreed that the
Option evidenced hereby is subject to the following terms and conditions:
 
            (a)           Expiration Date.  The Option expires five years after
the date of grant specified above.
 
 
            (b)           Exercise of Option.  Subject to the Plan and the other
terms of this Agreement regarding the exercisability of the Option, the Option
shall be exercisable as to (i) ________ shares on the date of grant and (ii) an
additional ________ shares if Optionee is then an Outside Director on each
subsequent date of reelection to the Board of Directors by the shareholders of
the Company.  Any exercise must be accompanied by a written notice to the
Company specifying the number of shares of Common Stock as to which the Option
is being exercised.
 
            (c)           Payment of Purchase Price Upon Exercise.  At the time
of any exercise, the exercise price of the Shares as to which the Option is
being exercised shall be paid in United States dollars by certified check or
bank draft, by tendering shares of Common Stock owned by the person exercising
the Option and having a fair market value equal to the cash exercise price
applicable to such Option, or by a combination of United States dollars and
Common Stock, all as set forth in Section 5(e)(iii) of the Plan.
 
 
 
1
 
            
    (d)           Nontransferability.  The Option shall not be transferable
other than by will or by the laws of descent and distribution.  During the
lifetime of the Optionee, the Option shall be exercisable only by the
Optionee.  No transfer of the Option by the Optionee by will or by the laws of
descent and distribution shall be effective to bind the Company unless the
Company is furnished with written notice thereof and a copy of the will or such
other evidence as the Board may determine necessary to establish the validity of
the transfer.
             
            (e)           No Rights as Shareholder.  The Optionee shall have no
rights as a shareholder of the Company with respect to any Shares prior to the
date of issuance to the Optionee of a certificate for such Shares.
          
            (f)           Compliance with Law and Regulations.  The Option and
the obligation of the Company to sell and deliver Shares hereunder are subject
to all applicable laws, rules and regulations and to such approvals by any
government or regulatory agency as may be required.  The Option shall not be
exercisable, and the Company shall not be required to issue or deliver any
certificates for Shares prior to the completion of any registration or
qualification of the Shares under any federal or state law, or any rule or
regulation of any government body which the Company shall, in its sole
discretion, determine to be necessary or advisable.  Moreover, the Option may
not be exercised if its exercise or the receipt of Shares pursuant thereto would
be contrary to applicable law.
 
            (g)           Income Taxes.  The Optionee understands that, upon
exercise of this Option, Optionee will recognize income for tax purposes in an
amount equal to the excess of the then fair market value of the Shares over the
exercise price.  The Optionee is wholly responsible for the payment of any taxes
incurred as a consequence of the exercise of this Option and any subsequent sale
of the Shares.


4.          Termination of Status as an Outside Director.  Upon the termination
of Optionee's status as an Outside Director for any reason prior to the
expiration of the Option, the Option may be exercised, to the extent that the
Optionee shall have been entitled to do so on the date of his or her
termination, at any time or from time to time, but not later than (i) the
expiration of the Option or (ii) twelve months after the Optionee's termination,
whichever date is earlier; provided, that if the Optionee is restricted by
agreement with the managing underwriter of an underwritten public offering of
the Company’s common stock from effecting any sales or transfers of the Shares (
the “Lock-Up Agreement”), the time period in (ii) above shall be extended until
the date 90 days following the expiration of such Lock-Up Agreement.


5.          Suspension or Termination of Option for Misconduct.  If the Board
reasonably believes that the Optionee has committed an act of misconduct, it may
suspend the Optionee's right to exercise the Option pending a determination by
the Board.  If the Board determines that the Optionee has committed an act of
embezzlement, fraud, dishonesty, nonpayment of an obligation owed to the
Company, breach of fiduciary duty or deliberate disregard of the Company's rules
resulting in loss, damage or injury to the Company, or if the Optionee makes an
unauthorized disclosure of any Company trade secret or confidential information,
engages in any conduct constituting unfair competition with respect to the
Company, or induces any party to breach a contract with the Company, neither the
Optionee nor the Optionee's estate shall be entitled to exercise any option
whatsoever.  In making such determination, the Board shall act fairly and shall
give the Optionee an opportunity to appear and present evidence on the
Optionee's behalf at a hearing before the Board.


6.          Optionee Bound by Plan.  The Optionee hereby acknowledges receipt of
a copy of the Plan and agrees to be bound by all the terms and provisions
thereof.  In the event of any question or inconsistency between this Agreement
and the Plan, the terms and conditions of the Plan shall govern.


 
 
2
 
7.          Notices.  Any notice hereunder to the Company shall be addressed to
it at its principal executive offices, located at Wireless Ronin Technologies,
Inc., Baker Technology Plaza, Suite 475, 5929 Baker Road, Minnetonka, Minnesota
55345, Attention: Chief Financial Officer; and any notice hereunder to the
Optionee shall be addressed to the Optionee at the address last appearing in the
records of the Company; subject to the right of either party to designate at any
time hereunder in writing some other address.


8.          Counterparts.  This Agreement may be executed in two counterparts
each of which shall constitute one and the same instrument.


9.          Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota, except to the extent
preempted by federal law, without regard to the principles of comity or the
conflicts of law provisions of any other jurisdiction.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and the Optionee has executed this Agreement, both as of
the day and year first above written.
 
WIRELESS RONIN TECHNOLOGIES, INC.






By:  ______________, Chief Executive Officer




OPTIONEE






[Optionee]
 
 
 
 
3
 